FILED
                            NOT FOR PUBLICATION
                                                                             FEB 15 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

QIU RONG WANG,                                   No. 14-73316

              Petitioner,                        Agency No. A088-128-359

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 9, 2018**
                               Pasadena, California

Before: GRABER and HURWITZ, Circuit Judges, and KORMAN,*** District
Judge.

      Petitioner Qiu Rong Wang, a native and citizen of China, petitions for

review of an order by the Board of Immigration Appeals ("BIA") dismissing her

      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      ***
         The Honorable Edward R. Korman, United States District Judge for the
Eastern District of New York, sitting by designation.
appeal of an immigration judge’s ("IJ") denial of her applications for asylum,

withholding of removal, and protection under the Convention Against Torture. We

deny the petition.

      1. Substantial evidence supports the conclusion that Petitioner did not

testify credibly. See Li v. Holder, 559 F.3d 1096, 1102 (9th Cir. 2009) (stating

standard). Petitioner’s testimony before the IJ was inconsistent and conflicted with

her written declarations in several respects, including when she lived at her aunt’s

home, when she had her first IUD removed, and the year of her second alleged

forced abortion. In citing those discrepancies as the basis for the credibility

determination, the IJ supplied "specific and cogent reasons" to find Petitioner’s

testimony incredible, and the inconsistencies do not constitute "mere trivial error."

Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir. 2010) (quoting Malkandi v.

Holder, 576 F.3d 906, 917 (9th Cir. 2009)).

      2. The IJ did not err by failing to provide Petitioner with notice that her

corroborative evidence was insufficient. Such notice, discussed in Ren v. Holder,

648 F.3d 1079, 1091–92 (9th Cir. 2011), is not required here because the IJ

determined that Petitioner’s testimony was not credible. Yali Wang v. Sessions,

861 F.3d 1003, 1008–09 (9th Cir. 2017).

      Petition DENIED.


                                           2